Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Dolan, J), rendered July 12, 2005, which, upon transfer from the County Court, Albany County, revoked a sentence of probation previously imposed by the County Court, Albany County (Lamont, J.), and upon finding that she violated a condition thereof, and upon her plea of guilty, imposed a sentence of imprisonment upon her previous conviction of possession of a controlled substance in the fifth degree under Albany County Superior Court information No. 76/01.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Crane, J.P., Ritter, Fisher, Covello and Dickerson, JJ., concur.